Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 8-21 have been rejoined. Claims 1,4 remain withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15, the term ‘and/or’ is indefinite and does not clearly define limitation,  Claim 22, the limitation ‘until the cloth becomes suitable for polishing a wafer’ is unclear and does not have support in the specification.  What determines ‘suitability?’  There is no disclosure relating to ‘suitability for polishing’ in the original disclosure. Also, line 12, the ‘and the direction of rotation of the dresser at least once’ is unclear.  Does reversing polishing plate automatically reverse direction of dresser? Or is the plate and dresser reversed?


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 22 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al-7648409 in view of Paik-6910947.
	Horiguchi discloses Claim 22 (New): A method for dressing a polishing cloth (Abstract) applied to a polishing plate (111,112) using at least one dresser 700 including a dressing element disposed on a first side of the at least one dresser, the method comprising: disposing at least one pin wheel (114, at 5, Fig 27, gears described col. 16, line 7)) at a periphery of the polishing plate to allow different relative rotation directions of the dresser and polishing plate; contacting the polishing cloth (Abstract) with the dressing element, the polishing cloth being disposed between the polishing plate and the first side of the dresser in a state where the polishing cloth is in contact with the dressing element ( col 15, line 60 –col 16, line 17); rotating the polishing plate in a first direction with a first relative rotational speed, the rotating of the polishing plate resulting in a rotation of the polishing cloth in the first direction with the first relative rotational speed; in the state where the polishing cloth is in contact with the dressing element; rotating the at least one dresser in a second direction wherein the second direction is opposite the first direction (plates with cloths 111,112 (Abstract) are rotating in opposite directions therefore the dressers will be rotating in one of the opposite directions as the plate/cloth), contacting the polishing cloth with the dressing element 700; Page 4 of 22Filed August 25, 2020Attorney Docket No.: 815076 wherein the method for dressing is conducted for a desired time until determined to be sufficient.
	Horiguchi does not specifically disclose the speed of dresser vs plates/cloths, where the second relative rotational speed differs from the first relative rotational speed; and reversing the direction of rotation of the dresser at least once (or repeated) until forming a plurality of directionally independent asperities on the polishing cloth. 
	However, Paik teaches a dressing method of dressing polishing cloth/pad 400 with a dresser 108 by rotating the polishing pad in a first direction at a first speed and rotating the dresser in opposite directions and at various speeds to achieve variable directional bias of asperities 320 on the pad so that the asperities are not uni-directional which blocks slurry flow (col 8, lines 1-11). Paik at col 8,  
Horiguchi further discloses Claim 2: The method of laim 22, further comprising: rotating the dresser using a rolling device including an inner gear wheel 113 and an outer gear wheel 114 (col 16, line 7).  
Claim 8: The method of laim 22, wherein disks or rings 700 covered with one or more dressing elements 710, comprising the dressing element, are used as the dresser.
Claim 9: The method of laim 22, wherein the dressing element includes a surface covered with diamonds 710 (col 16, line 14).  
Claim 10: The method of claim 22, wherein the at least one dresser is one of one to five dressers that are used simultaneously (col 16, line ‘each dresser’-Fig 11b).  
Claim 11: The method of claim 22, wherein the at least one dresser is one of at least three dressers that are used simultaneously (col 16, line ‘each dresser’-Fig 11b).  
Horiguchi does not disclose Claim 12: The method of claim 22, wherein the polishing cloth is a foamed polishing pad or Claim 13: The method of claim 12, wherein the foamed polishing pad is a foamed polyurethane.  
However, Paik teaches dressing a urethane or polymer pad (col 15, line 14). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made for Horiguchi to dress any pad made of known material, like a foamed polyurethane, as taught by Paik,  since these pad types are well –known and to dress any of these pad materials would be within the level of ordinary skill in the art.
Horiguchi further discloses Claim 14: The method of claim 2, further comprising: setting mutually facing faces of an upper polishing plate 112 and a lower polishing plate 111 plane-parallel to one another (Figs 4,5,12).  
Claim 15 : The method of claim 2, wherein the dresser has a clearance between the plates 111,112, and the dressing element is freely movable or fixed in the clearance.  
Claim 16: The method of claim 22, further comprising: applying a dressing agent to the polishing cloth 112 c-see Fig 5.  
Claim 17: The method of claim 22, further comprising: applying a liquid dressing agent to the polishing cloth 112 c-see Fig 5 .  
Claim 18: The method of laim 22, wherein a second polishing cloth (abstract) is applied to a second polishing plate 112, wherein a second element 710 is on a second side of the dresser, the method further comprising: contacting the second polishing cloth with the second dressing element 710, the second polishing cloth being disposed between the second polishing plate and the second side of the dresser; and in a state where the second polishing cloth is in contact with the second dressing element, rotating the second polishing plate simultaneously with the polishing plate in the first direction with the first relative speed
Claim 19 : The method of laim 22, wherein the method is performed by a polishing device that is configured to polish the semiconductor wafer (Brief Summary-Technical Field), the polishing device comprising the polishing plate and configured to receive the dresser 700 and the pin wheel (114, at 5, Fig 27, gears described col. 16, line 7), and wherein the method further comprises: prior to polishing the semiconductor wafer, removing the pin wheel and disposing the semiconductor wafer in the polishing device (this can be done at any time).  
Claim 20: The method of claim 19, the method further comprising, prior to disposing the semiconductor wafer in the polishing device, disposing a carrier plate in the polishing device, wherein the semiconductor wafer is disposed in the carrier plate (Fig 2, this can be done at time).  
Claim 21: The method of claim 19,  the method comprising removing the dresser after creating ,the directionally independent asperities on the polishing cloth-Fig 2, dresser housing is utilized as necessary and can apply or remove dressers as needed.  

	Response to Arguments
Applicant's arguments filed 2-24-21 have been fully considered but they are not persuasive. 
	The 112 rejection to the phrase ‘until the cloth becomes suitable for polishing a wafer’ is upheld.  Applicant cites many paragraphs in original specification but these do not support arguments that ‘suitability’ is determined nor how ‘suitability’ is determined. The argument that wafers have to meet extreme requirements for global local flatness’ does not render the claim language ‘until cloth becomes suitable’ inherent or disclosed.  The specification also does not recite ‘optimal transport of slurry’ not ‘if the cloth is perfectly flat’ regarding the dressed cloth and therefore these arguments are not persuasive. On pages 7-9, Applicant repeats arguments that are not substantiated by the original specification. On page 10 Applicant argues that Paik only reverses direction in ‘subsequent dressing operations, but not within the same dressing operation.’  This argument is not persuasive in that ‘same operation’ or ‘subsequent operation’ is not disclosed or claimed in current application and that these limitations or lack thereof do not overcome the prior art rejection since Paik teaches reversing direction of plates/dresser in order to prevent directional asperities 320 which block flow and reduces contact between the pad and wafer. Applicant also argues that Paik doesn’t teach creating ‘directionally independent asperities.’ However, as state above, and at col. 7, line 52-col 8, line 12, the dresser is reversed to prevent (one-way) directional asperities to roughen pad to maintain required wafer material removal rates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
March 13, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723